Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 19 September 2022.  Claims 1, 9, 11, 13, 16 have been amended.  Claims 1-20 are pending and have been considered below.

Terminal Disclaimer
The terminal disclaimer filed on 19 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent No. 10,216,752 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athelogou et al. (US 2006/0195407 A1) in view of Shukla et al. (US 2010/0169467 A1) and further in view of Li et al. (US 2006/0062475 A1).

Claim 1. Athelogou discloses a system, comprising: one or more computers configured to: 
analyze an image, that depicts an infrastructure that operates in a network, to identify one or more [and] determine one or more first parameters of [the] resources, to manage computational resources of a computer network (P. 0002), a semantic network machine performs pattern recognition on a network image (P. 0052, 0077) for decision-making, for performing actions and for determining the consequences of those actions in a computer network connected over the Internet (P. 0076); 
determine that one or more second parameters of the resources … are undetermined …, a semantic Janus unit is capable of carrying out operations on itself (P. 0018) a semantic Janus unit is capable of carrying out certain operations on other nodes and links in a diagram (P. 0045), and changing the values of attributes and informational content of nodes, calculating a function and performing an algorithm on the contents of nodes and links (P. 0046) a semantic Janus unit can change and delete its own informational contents and associations (P. 0066) a semantic Janus unit can have fundamental states of grief, fear, relaxation, surprise and joy which are accumulations of similar state and lie in a system of coordinates representing the quality of various effects of states, including gain, loss, important, and unimportant (P. 0069) the system analyzes an image and performs pattern recognition to recognize features such as (road) segments and other items (fields, backyards, trees) to generate an infrastructure map (P. 0078) where the infrastructure map includes semantic Janus units and links linking semantic Janus units (P. 0079) a first semantic Janus unit A causes semantic Janus units at the end of the road segments to perform predetermined computational operations on the pixels surrounding the end of the recognized road segments (P. 0080) and some features are not recognized and computational operations are performed on pixels (P. 0081) when recognized areas of the image are found, then the semantic Janus unit continues with the recognition process and adds more segments and semantic Janus units to the diagram (P. 0083) other features of the image are recognized simultaneously (P. 0084, Figs. 5, 6A-6E) Pattern recognition is performed on any of a plurality of types of network images, and features of the image are recognized and a diagram of nodes (semantic Janus units) is created, wherein each node may have any one, or a combination, of states; when a feature of the image is not recognized, then the functionalities and/or states of at least some nodes (semantic Janus units) are changed to adapt to the recognized and unrecognized features of the image;
generate configuration data describing a configuration of at least a portion of the resources within the service provider network, for managing computational resources of the computer network (P. 0002), recording bundled information about informational contents, attributes, functions, and the vicinity of a node (P. 0053), analyzing the informational contents, attributes, functions and links to determine which operations and actions are to be performed (P. 0059), the semantic network machine performs pattern recognition on an image, generating an infrastructure map from the image (P. 0078), generating state information for components in the infrastructure map (Ps. 0079-0083) The pattern recognition process performed on an image and the resultant generation of the network map include the steps described in Paragraphs 52-68 and Figure 3; through this process, pattern recognition is performed on an image and informational contents, attributes, functions and links, equivalent to the claimed configuration data describing a configuration, are generated to determine which operations and actions are to be performed in the computer network; and 
perform one or more actions using the configuration data, computational resources of the computer network are thereby allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), carrying out the determined operations (P. 0060), using the affect and character of semantic Janus units for resource management in computer networks allows computations to be focused on essential information in nodes and partial networks, allowing essential operations to be performed in less time and saving resources, such as environmental resources, information, knowledge and space (P. 0076) Based on the generated informational contents, attributes, functions and links, equivalent to the claimed configuration data describing a configuration, operations and actions are performed in the computer network.  

Athelogou does not disclose a service provider network, as disclosed in the claims.  However, Athelogou discloses a network can be a computer network, an electricity network, or the internet (P. 0076).  In the same field of invention, Shukla discloses network devices are connected to a management module as a service (P. 0029) a host device can be optimized to perform a particular network service (P. 0041) virtual resources can be software modules including network services such as web servers, dynamic host configuration protocol ("DHCP") servers, file transfer protocol ("FTP") servers, file servers, and/or other software modules (P. 0042).  Therefore, considering the teachings of Athelogou and Shukla, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a service provider network with the teachings of Athelogou to allow a user who is utilizing devices in a network that provides services to the user to configure the devices to provide services more in line with the user’s needs.

Athelogou does not disclose one or more shapes represented in the image: determine, based at least in part on the one or more shapes, resources depicted within the image, as disclosed in the claims.  However, Shukla discloses virtual resources are represented as a connected group (P 0045, Fig 4) and a network administrator may view and manipulate icons representing the virtual resources (P 0048) wherein virtual resources are defined by parameters and only virtual resources for devices in a defined domain will be provided with provisioning instructions for that domain and virtual resources for devices not in the defined domain will not be provided the provisioning instructions (P 0061).  That is virtual resources forming a connected group are defined by parameters that identify a domain of the virtual resources and only virtual resources in a domain are provided provisioning instructions corresponding to that domain.  While Shukla does not disclose recognizing the icons of virtual resources for a domain according to their graphical representations, some recognition of the domain and functionality must be performed.  Athelogou does disclose using pattern recognition to recognize features and items in an image, and, according to the characteristics of the features and items, determining which operations and actions are to be performed, however, Athelogou does not disclose that the pattern recognition makes the determination of actions according to the shape of the feature or item.  In the same field of invention, Li discloses a type of diagram or chart is recognized and then the shape of the diagram or chart may be refined (P 0013) an image grid may be labeled with connected components, each component corresponding to a drawing object (P 0060) shape recognition may be performed to recognize containers and connectors (P 0063) and types of containers are recognized (closed and unclosed), and the type of diagram and/or chart is recognized using connectivity-based recognition (P 0064) the hand-drawn objects may be a drawing such as a diagram or a chart that may then be recognized by performing chart recognition (P 0065) wherein a determination is made whether a chart is recognized (P 0081) and then the shapes of the components are refined (P 0083) structural analysis is performed on a drawing representing a diagram or chart determining objects, which may contain words and paragraphs, and lines representing connectors between the objects (P 0102).  Li discloses that the objects in an image are recognized according to shape and form, and according to the determination of shape and form, the types of objects are identified and, from the types of objects, the type of diagram or chart is also recognized.  Therefore, considering the teachings of Athelogou, Shukla and Li, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine one or more shapes represented in the image: determine, based at least in part on the one or more shapes, resources depicted within the image with the teachings of Athelogou and Shukla with the motivation in order to provide Athelogou in view of Shukla a more complete and flexible method of performing pattern recognition on the features and items in an image to better determine the functions and actions and categories of the recognized features and items..

Athelogou does not disclose … second parameters of the resources are undetermined for one or more of the resources based, at least in part, on one or more types of the resources; … a user interface … to provide one or more prompts to obtain at least one or more values of one of the one or more second parameters, as disclosed in the claims.  However, Shukla discloses an external management entity can be a computer executing a server management tool software application having a graphical user interface ("GUI") for managing servers within a network, with which a network administrator can, for example, select and/or manipulate icons and/or buttons to instantiate, migrate, suspend, and/or effect other state changes of a virtual resource (P. 0048) wherein virtual resources are defined by parameters and only virtual resources for devices in a defined domain will be provided with provisioning instructions for that domain and virtual resources for devices not in the defined domain will not be provided the provisioning instructions (P 0061) a network administrator can modify a routing policy of a virtual resource using an external management entity, and the external management entity can provide the updated routing policy (as a provisioning instruction) and the device identifier of that virtual resource to a network management module (P 0064).  That is, Shukla discloses providing a user interface to an administrator to manage servers and virtual resources, and providing provisioning instructions to virtual resources in a defined domain and not providing provisioning instructions to virtual resources not in the domain, but Shukla does not disclose that the image representing the network device and the domain is not recognized.  In the same field of invention, Li discloses the shape of at least one container in a diagram may not be recognized as being appropriate for the diagram, therefore, rendering the diagram not recognized (P 0085).  The combination of Li with Athelogou and Shukla would add the additional functionality of providing options when features and items in Athelogou, and a domain, or virtual resources in a domain, are not recognized.  Therefore, considering the teachings of Athelogou, Shukla and Li, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine … second parameters of the resources are undetermined for one or more of the resources based, at least in part, on one or more types of the resources; … a user interface … to provide one or more prompts to obtain at least one or more values of one of the one or more second parameters with the teachings of Athelogou, Shukla and Li to allow a user who is utilizing devices in a network that provides services to the user to configure the devices to provide services more in line with the user’s needs and to provide a more complete and robust system for detecting errors in the captured graphical components and allowing the user to correct those errors so as to deploy more accurate products.

Athelogou does not disclose wherein the one or more second parameters are used to provision the infrastructure within the service provider network; provide a user interface that includes functionality to obtain at least one of the one or more second parameters, as disclosed in the claims.  However, Shukla discloses the external management system provisions network resources, such as network devices, virtual machines, virtual switches or physical servers (P. 0025) provisioning can include various types or forms of device and/or software module setup, configuration, and/or adjustment, including configuring a network device such as a network switch based on a network policy, altering routing tables of a network device, updating security policies and/or device addresses or identifiers of devices operatively coupled to a network device, selecting which network protocols a network device will implement, setting network segment identifiers such as virtual local area network ("VLAN") tags for a port of a network device, and/or applying access control lists ("ACLs") to a network device (P. 0026) an external management entity can be a computer executing a server management tool software application having a graphical user interface ("GUI") for managing servers within a network, with which a network administrator can, for example, select and/or manipulate icons and/or buttons to instantiate, migrate, suspend, and/or effect other state changes of a virtual resource (P. 0048).  That is, Shukla discloses provision network devices, and input a provisioning setting through a graphical user interface.  Therefore, considering the teachings of Athelogou, Shukla and Li, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the one or more second parameters are used to provision the infrastructure within the service provider network; provide a user interface that includes functionality to obtain at least one of the one or more second parameters with the teachings of Athelogou, Shukla and Li to allow a user who is utilizing devices in a network that provides services to the user to configure the devices to provide services more in line with the user’s needs and to provide a more complete and robust system for detecting errors in the captured graphical components and allowing the user to correct those errors so as to deploy more accurate products.

Athelogou does not disclose wherein the one or more actions comprise provisioning the infrastructure within the service provider network by instantiating one or more virtual machine instances within the service provider network based, at least in part, on the one or more first parameters, as disclosed in the claims.  However, in the same field of invention, Shukla discloses the location in a network of a virtual machine is associates with the virtual machine’s device identifier, and network components, including physical servers, are provisioned based on the device identifiers of the virtual machines hosted by the servers in the network, wherein because the network management module determines and manages the network topology information dynamically, the external management entity does not rely on a static description of the network for provisioning network (P. 0025) the network management module accesses a table to retrieve device identifies, including provisioning instructions related to virtual machines operatively coupled to a network device (P. 0056) device identifier and provisioning instructions are received from an external management module after the external management entity has instantiated a virtual machine associated with the device identifier and the provisioning instructions (P. 0066).  It is clear that at least one virtual machine is coupled to a network device and that a virtual machine is first instantiated for a network device before the network device is provisioned and provisioning instructions are related to the virtual machine(s) coupled to the network device.  Therefore, considering the teachings of Athelogou, Shukla and Li, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the one or more actions comprise provisioning the infrastructure within the service provider network by instantiating one or more virtual machine instances within the service provider network based, at least in part, on the one or more first parameters with the teachings of Athelogou, Shukla and Li with the motivation to provide a system with which a user may more efficiently provision network resources in a dynamically configurable network (Shukla: P. 0004 – 0005).

Claim 2. Athelogou, Shukla and Li disclose the system of claim 1, and Athelogou further discloses 
the one or more computers are further configured to receive the image from a computing device associated with a customer of the service provider network, the user may define types of network components of the semantic network machine (P. 0040) or depending on the application, a user of semantic network machine may freely select the layout of such a model or set of rules (P. 0074), receiving the image at a user’s computer from one or more monitoring devices (P. 0093) Customer is not defined in such a way as to distinguish a customer from a user of the system, and 
wherein the image includes a first graphical shape that identifies a first resource to provision within the service provider network and a second graphical shape that identifies a second resource to provision within the service provider network, computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that is composed of elements (P. 0052) and pattern recognition is performed on the image (P. 0077) generating state information for components in the infrastructure map (Ps. 0079-0083), to identify the resources in the image that are represented by geometric graphical objects characterized by shape, texture, color and contrasts of the graphic objects as a function of the situation existing in semantic network machine; the semantic network machine generates, changes and deletes "semantic view units" that graphically and textually represent the existing semantic network (referred to as "model") to one or several users of semantic network machine (P. 0091) It is clear that in the computer network represented by a network infrastructure map that is generated from a network image, the parameters of the network resources are set.  

Claim 3. Athelogou, Shukla and Li disclose the system of claim 1, and Athelogou further discloses the image is an electronic image of a model, a diagram, or a screenshot, pattern recognition is performed on an image containing components (Ps. 0052, 0077).  

Claim 4. Athelogou, Shukla and Li disclose the system of claim 1, and Athelogou further discloses generating the configuration data is based at least in part on analyzing the image and the one or more second parameters, pattern recognition is performed on an image containing components (Ps. 0052, 0077), the affect and character of a semantic Janus unit may be utilized for pattern recognition, for decision-making, for performing actions and for determining the consequences of those actions in networks (P. 0076) the pattern recognition process determining the state of the recognized components and modifying the functionality of a node (semantic Janus unit) based on recognized and unrecognized parts of the image (P. 0079, 0080-0084) An image undergoes processing for pattern recognition and an infrastructure map is produced; the states of elements within the infrastructure map are determined for decision-making, for performing actions and for determining the consequences of those actions in networks, including computer networks.  

Claim 5. Athelogou, Shukla and Li disclose the system of claim 1, and Athelogou further discloses performing the one or more actions using the configuration data comprises providing the configuration data to a deployment component configured to utilize the configuration data to provision the resources, Semantic network machine 20 uses the additional evaluation criteria to decide: (a) which nodes, which partial network of the semantic network machine, and what informational contents of the nodes are to be handled next; b) which priorities are set in a node, in a partial network, and in the entire semantic network machine; c) in what manner time-variable states of semantic Janus units are to be determined from the states of nodes, of partial networks, and of the entire semantic network machine; d) how rapidly time-variable states of semantic Janus units change; and e) in what manner nodes and links are handled (P. 0055), analyzing the informational contents, attributes, functions and links to determine which operations and actions are to be performed (P. 0059), for decision-making, for performing actions and for determining the consequences of those actions in a computer network connected over the Internet (P. 0076) The semantic network machine is the equivalent to the claimed deployment component; an image undergoes processing for pattern recognition and an infrastructure map is produced; the states of elements within the infrastructure map are determined for decision-making, for performing actions and for determining the consequences of those actions in networks, including computer networks.  

Claim 6. Athelogou, Shukla and Li disclose the system of claim 1, and Athelogou further discloses performing the one or more actions using the configuration data comprises generating a deployment template using the configuration data, using the "affect" of a node of a semantic network machine to manage computational resources of a computer network (P. 0002), computational resources of the computer network are efficiently managed, and artificial intelligence tasks such as inferential retrieval are performed quicker, when the processing performed by the semantic network machine is focused on informational contents and relational contents present in selected nodes determined by the time-variable states of the semantic network machine (P. 0020), the affect and character of a semantic Janus unit may be utilized for pattern recognition, for decision-making, for performing actions and for determining the consequences of those actions in networks (P. 0076), generating a network infrastructure map (P. 0078) An image undergoes processing for pattern recognition and an infrastructure map is produced; the states of elements within the infrastructure map are determined for decision-making, for performing actions and for determining the consequences of those actions in networks, including computer networks.  

Claim 7. Athelogou, Shukla and Li disclose the system of claim 1, and Athelogou analyzing the image includes identifying a symbol in the image and setting at least one first parameter for at least one of the resources to a value identified by the symbol, computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that is composed of elements (P. 0052) and pattern recognition is performed on the image (P. 0077) generating state information for components in the infrastructure map and modifying the functionality of a node (semantic Janus unit) based on recognized and unrecognized parts of the image (P. 0079, 0080-0084) (Ps. 0079-0083), to identify the resources in the image that are represented by geometric graphical objects characterized by shape, texture, color and contrasts of the graphic objects as a function of the situation existing in semantic network machine; the semantic network machine generates, changes and deletes "semantic view units" that graphically and textually represent the existing semantic network (referred to as "model") to one or several users of semantic network machine (P. 0091) An image undergoes processing for pattern recognition and an infrastructure map is produced; the states of elements within the infrastructure map are determined for decision-making, for performing actions and for determining the consequences of those actions in networks, including computer networks; it is clear that in the computer network represented by a network infrastructure map that is generated from a network image, the parameters of the network resources are set.  

Claim(s) 9, 10, 11 is/are directed to computer-implemented method claim(s) similar to the system claim(s) of Claim(s) 1, 6, 5 and is/are rejected with the same rationale.

Claim 12.    Athelogou, Shukla and Li disclose the computer-implemented method of claim 9, and Athelogou further discloses analyzing the image to determine graphical connections that are used to connect at least a portion of the resources, performing pattern recognition on the image results in determining links between nodes in the resultant infrastructure map (P. 0079).

Claim 13.    Athelogou, Shukla and Li disclose the computer-implemented method of claim 9, and Athelogou in view of Shukla further discloses analyzing the image includes identifying one or more the first parameters based, at least in part, on one or more of symbols or colors represented in the image that are associated with one or more of the resources, the pattern recognition process determining the state of the recognized components and modifying the functionality of a node (semantic Janus unit) based on recognized and unrecognized parts of the image (P. 0079, 0080-0084), associating geometric structures, such as graphic objects, with each other that constitute nodes that-are linked by links; the operation of semantic network machine can change the shapes, textures, colors and contrasts of the graphic objects as a function of the situation existing in the semantic network machine 20; semantic view units graphically and textually represent the existing semantic network (referred to as "model") to one or several users of semantic network machine (P. 0091) Shukla discloses that provisioning instructions are provide to a virtual resource based on parameters of the virtual resource identifying the domain of the virtual resource.

Claim 14.    Athelogou, Shukla and Li disclose the computer-implemented method of claim 9, and Athelogou further discloses receiving the image from a computing device associated with a customer of the service provider network, the user may define types of network components of the semantic network machine (P. 0040) or depending on the application, a user of semantic network machine may freely select the layout of such a model or set of rules (P. 0074), receiving the image at a user’s computer from one or more monitoring devices (P. 0093) Customer is not defined in such a way as to distinguish a customer from a user of the system.

Claim 15.    Athelogou, Shukla and Li disclose the computer-implemented method of claim 9, and Athelogou further discloses the image includes a first graphical shape that identifies a first resource to provision within the service provider network and a second graphical shape that identifies a second resource to provision within the service provider network, computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that is composed of elements (P. 0052) and pattern recognition is performed on the image (P. 0077) generating state information for components in the infrastructure map (Ps. 0079-0083), to identify the resources in the image that are represented by geometric graphical objects characterized by shape, texture, color and contrasts of the graphic objects as a function of the situation existing in semantic network machine; the semantic network machine generates, changes and deletes "semantic view units" that graphically and textually represent the existing semantic network (referred to as "model") to one or several users of semantic network machine (P. 0091) It is clear that in the computer network represented by a network infrastructure map that is generated from a network image, the parameters of the network resources are set.

Claim(s) 16, 17 is/are directed to non-transitory computer-readable storage medium (having computer-executable instructions stored thereupon which executed by a computer) claim(s) similar to the system claim(s) of Claim(s) 1, 6 and is/are rejected with the same rationale.

Claim 18.    Athelogou, Shukla and Li disclose the non-transitory computer-readable storage medium of claim 16, and Athelogou the instructions further cause the computer to receive, from a computing device associated with a user of the service provider network, the data, the user may define types of network components of the semantic network machine (P. 0040) or depending on the application, a user of semantic network machine may freely select the layout of such a model or set of rules (P. 0074), receiving the image at a user’s computer from one or more monitoring devices (P. 0093)

Claim 19.    Athelogou, Shukla and Li disclose the non-transitory computer-readable storage medium of claim 16, and Athelogou further discloses the resources comprise one or more of a virtual computing resource, a database resource, a storage resource, a security resource, an auto-scale resource, or a networking resource, decision-making, for performing actions and for determining the consequences of those actions in a computer network connected over the Internet (P. 0076).

Claim 20.    Athelogou, Shukla and Li disclose the non-transitory computer-readable storage medium of claim 16, and Athelogou further discloses performing the one or more actions using the configuration data comprises provisioning the infrastructure in one or more of the service provider network and a second network, computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that is composed of elements (P. 0052) and pattern recognition is performed on the image (P. 0077) generating state information for components in the infrastructure map (Ps. 0079-0083), to identify the resources in the image that are represented by geometric graphical objects characterized by shape, texture, color and contrasts of the graphic objects as a function of the situation existing in semantic network machine; the semantic network machine generates, changes and deletes "semantic view units" that graphically and textually represent the existing semantic network (referred to as "model") to one or several users of semantic network machine (P. 0091) It is clear that in the computer network represented by a network infrastructure map that is generated from a network image, the parameters of the network resources are set.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athelogou et al. (US 2006/0195407 A1) in view of Shukla et al. (US 2010/0169467 A1) and Li et al. (US 2006/0062475 A1) and further in view of Snyder et al. (US 2012/0158806 A1).

Claim 8. Athelogou, Shukla and Li disclose the system of claim 1, but Athelogou does not disclose the one or more computers are further configured to cause one or more virtual machine instances to be instantiated within the service provider network based, at least in part, on the configuration data.  However, Athelogou further discloses a virtual semantic network that they perceive in which they virtually reposition, recombine, newly generate, change, delete, replace semantic units within their virtual semantic network, calculate expectations, make predictions and find new identities, by generating a so-called "simulation within a simulation" by possessing and generating algorithms and methods, further develop them, and operate with them in a virtual semantic network of ideas or notions, just as in a physical network; each semantic Janus unit creates within itself an image of a partial network and operates on the partial network just as if the image were a physical partial network (P. 0088).  In the same field of invention, Snyder discloses in some implementations, the integrated resource provisioning system may provision a network attached storage (NAS) appliance via a virtual machine/physical device (P. 0014).  Therefore, considering the teachings of Athelogou, Shukla, Li and Snyder, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the one or more computers are further configured to cause one or more virtual machine instances to be instantiated within the service provider network based with the teachings of Athelogou, Shukla and Li to make Athelogou more versatile and flexible by executing the virtual semantic network in a virtual machine since virtual machines are portable and different virtual machines may be used to meet the user’s specific needs.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
Claim 1, as amended herein, recites, in part, one or more computers configured to "analyze an image, that depicts an infrastructure that operates in a service provider network, to identify one or more shapes represented in the image; determine, based at least in part on the one or more shapes, resources depicted within the image; determine one or more first parameters of the resources depicted within the image" and "provisioning the infrastructure within the service provider network by instantiating one or more virtual machine instances within the service provider network based, at least in part, on the one or more first parameters."  This subject matter is not taught or
suggested by the asserted references.

The examiner has combined new prior art reference Li for the amended limitations.  
Athelogou discloses that pattern recognition is performed on an image to recognize features and items in the image.  The image can represent a computer network.  The recognition process determines the actions are to be performed by the features, items in the network and the network itself.
Shukla discloses that virtual resources care grouped together and can be displayed in a graphical user interface so that a network administrator can select and/or manipulate icons and/or buttons to instantiate, migrate, suspend, and/or effect other state changes of a virtual resource.  Virtual resources are defined by parameters, including parameters that define a domain of the selected virtual resources that will be provided with provisioning instructions, and wherein virtual resources that do not belong to the defined domain will not be provided with the provisioning instructions.  While Shukla performs a level of recognition to determine the appropriate domain for the selected resources, Shukla does not disclose that the icons representing the selected virtual resources are determined, or recognized, by their shape, or form.  Athelogou discloses performing pattern recognition on features and items in the image, but Athelogou does not disclose that the shapes of the features and items are determined by the pattern recognition.
New prior art reference Li discloses that hand drawn images are analyzed.  Objects in the image are recognized and classified according to their shape.  Furthermore, the type of chart or diagram represented by the recognized objects is also determined.
The combination of Li with Athelogou and Shukla would provide Athelogou with the functionality of recognizing the features and items of the drawing to provide the user with the ability to recognize network parameters of the items and features of the drawing when the drawing represents a computer network.  Li further provides Athelogou with the extended functionality of recognizing the features and items of the drawing by their shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        11/21/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177